DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 21-23 each include the limitation "the first, second and third bristle arrays" and/or the limitation “the first, second and third tactile feel regions”.  There is insufficient antecedent basis for these limitations in each of claims 21-23. Are claims 21-23 meant to depend from claim 20 instead of claim 18?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cato et al., US 2006/0272113.
	Cato et al. disclose the claimed invention including a cleaning apparatus comprising an elongated member including a brush portion (130, includes 110, 120) and a handle portion (100) respectively situated at opposed ends of the elongated member (see Figures), and a plurality of bristle arrays situated approximately equiangularly spaced about the brush portion of the elongated member (Figures 1-4, equally spaced in a radially angled manner), each bristle array of the plurality of bristle arrays exhibiting a different bristle array geometry (bristle length, angle; see Figures 1-4, paragraphs 0013, 0017, 0020), each bristle array geometry being shaped to brush a different type of tooth surface (paragraph 0018). Regarding claim 16, the brush portion and handle portion of the elongated member are integrally formed (by coupling, paragraph 0005). Regarding claim 18, there are open regions between adjacent bristle arrays of the plurality of bristle arrays (best shown in Figure 2).
3.	Claim(s) 1-3, 12, 15-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuangzhen, CN 202233751 (see also English translation).
	Chuangzhen discloses the claimed invention including a cleaning apparatus comprising an elongated member including a brush portion (includes 1, 2) and a handle portion (3) respectively situated at opposed ends of the elongated member (see Figure), and a plurality of bristle arrays situated approximately equiangularly spaced about the brush portion of the elongated member (bristle arrays 1, 2), each bristle array of the plurality of bristle arrays .
4.	Claim(s) 1-3, 5-9, 13, 15-16, 18, and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong, KR 10-1202105 (see also English translation).
	Hong discloses the claimed invention including a cleaning apparatus comprising an elongated member including a brush portion (includes 20, 30) and a handle portion (10) respectively situated at opposed ends of the elongated member (see Figures), and a plurality of bristle arrays situated approximately equiangularly spaced about the brush portion of the elongated member (bristle arrays 30A, 30B, see particularly Figure 4), each bristle array of the plurality of bristle arrays exhibiting a different bristle array geometry (see cross-sectional profile in Figure 4), each bristle array geometry being shaped to brush a different type of tooth surface (see English translation of Abstract). Regarding claim 2, the first bristle array has a concave geometry to brush a first type surface of a tooth (30A, Figure 4). Regarding claim 3, the second .
5.	Claim(s) 1-4, 10, 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al., US 2015/0374100.
	Wilson et al. disclose the claimed invention including a cleaning apparatus comprising an elongated member including a brush portion (includes 10, 20, 30) and a handle portion (includes 210, 211) respectively situated at opposed ends of the elongated member (in 
Regarding claim 15, the first and second bristle arrays are situated approximately at 0 degrees and 180 degrees about the brush portion (when there are two arrays, see paragraph 0096). Regarding claim 16, the brush portion and handle portion of the elongated member are integrally formed (see Figure 1). Regarding claim 18, there are open regions between adjacent .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cato et al., US 2006/0272113 in view of Hinckley, US D761,025.
	Cato et al. discloses all elements previously mentioned above, however fails to disclose that the handle portion exhibits a geometry that is substantially triangular in cross section. Cato et al. notes that the handle (100) can be any type suitable for a toothbrush and can include angled, ergonomic, or ornamental types (paragraph 0012).
	Hinckley teaches a design for a toothbrush handle portion that is triangular in cross-section (see Figures 1-2 and 4 in particular) as an ornamental design (see the claim on page 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle portion of the toothbrush of Cato et al. to exhibit geometry that is substantially triangular in cross-section, as taught by Hinckley, in order to provide a handle portion with an improved ornamental design that is appealing to a user.
Allowable Subject Matter
7.	Claim 20 is allowed.
	Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art made of record discloses, teaches, or suggests a dental cleaning apparatus including the limitations of claim 20. In particular, none of the prior art discussed above or cited includes the combination of first, second and third bristle arrays situated at 0 degrees, approximately 120 degrees, and approximately 240 degrees about a brush portion; first, second and third tactile feel regions situated also at 0 degrees, approximately 120 degrees, and approximately 240 degrees about a handle portion, the first tactile region aligned with the first bristle array in a first plane, the second tactile feel region being aligned with the second bristle array in a second plane, the third tactile feel region being aligned with the third bristle array in a third plane; wherein the first bristle array and corresponding first tactile feel region exhibit a convex geometry, the second bristle array and corresponding second tactile feel region exhibit a concave geometry, and wherein the third bristle array and the corresponding third tactile feel region exhibit a flat geometry. Hinckley, US D761,025 teaches first, second and third bristle arrays corresponding to first, second and third tactile feel regions, however all  bristle arrays and tactile feel regions exhibit flat geometry. Wilson et al., US 2015/0374100 teach bristle arrays that are flat, concave and convex, but also does not teach first, second and third tactile feel regions that are correspondingly flat, concave and convex. Davidson et al., US 8,499,401 .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg